Citation Nr: 1758409	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO. 13-26 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for left leg deep vein thrombosis (DVT).

2. Entitlement to service connection for bilateral pulmonary embolism, to include as secondary to left leg DVT.

3. Entitlement to service connection for a left leg skin condition, to include varicose veins and stasis dermatitis, including as secondary to left leg DVT.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel

INTRODUCTION

The Veteran served in the Air Force, with active duty from October 1985 to September 1995. The Veteran also served in the Air Force Reserve, with periods of active duty from October 10, 2003, to October 25, 2003; March 9, 2004, to March 26, 2004; and November 2, 2004, to January 16, 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA). Jurisdiction over the matter now rests with the RO in Roanoke, Virginia.

The Veteran withdrew his request for a hearing before the Board.

The VA notes that in his September 2013 VA Form 9, the Veteran indicated that he was only appealing the issues of entitlement to service connection for left leg DVT and bilateral pulmonary embolism. However, in an October 2016 statement, the Veteran's representative presented an argument in support of his claim for service connection for a left leg skin condition, to include varicose veins and stasis dermatitis (originally claimed as varicose veins with left foot lesions). The Veteran also contended that he was entitled to service connection for a left leg skin condition in a February 2017 written statement. The record reflects that following these statements, the RO did not inform the Veteran that his service connection claim for a left leg skin condition was not on appeal. Moreover, the RO certified the issue for appeal in a September 2016 VA Form 8. Accordingly, the Board finds that the Veteran intended to appeal the denial of service connection claim for a left leg skin condition, to include varicose veins and stasis dermatitis, and that it has jurisdiction over the issue. See Percy v. Shinseki, 23 Vet. App. 37 (2009).

The Board has modified the Veteran's claims to encompass all disorders raised by the record. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the [Veteran's] description of the claim; the symptoms the [Veteran] describes; and the information the [Veteran] submits or that the Secretary obtains in support of that claim").
REMAND

The Veteran contends that he is entitled to service connection for left leg DVT as it had its onset during active service. He has also contended in the alternative that his claimed left leg DVT pre-existed service and was aggravated beyond its natural progression by service. See February 2017 Statement in Support of Claim; September 2013 VA Form 9; August 2011 Statement in Support of Claim; June 2011 Notice of Disagreement. In addition, the Veteran contends that his claimed bilateral pulmonary embolism and left leg skin condition, to include varicose veins and stasis dermatitis, are related to his claimed left leg DVT.

In March 1985, the Veteran underwent an enlistment examination. See March 1985 Report of Medical Examination. The examiner noted a history of knee surgery and thrombophlebitis in 1984, prior to his service. The Veteran underwent another examination in March 1990. See March 1990 Report of Medical Examination. The examiner also noted a history of left knee surgery with subsequent hospitalization for DVT. A separation examination in May 1995 revealed a rash on the left ankle. See May 1995 Report of Medical Examination.

The Veteran presented to his private physician in July 2004. See July 2004 B.M.A. progress note. He reported having swelling and pain in the left leg when standing for a long period of time. Dr. C.A. provided an assessment for venous stasis disease secondary to a history of left leg DVT.

In January 2009, the Veteran drove 8 hours from Pittsburgh, Pennsylvania, to Winchester, Virginia, for a routine training mission. See February 2009 Line of Duty (LOD) Determination; February 2017 letter from Dr. C.A. During the mission, he developed shortness of breath and extreme leg pain. Following the training mission, in February 2009, the Veteran presented to a private medical facility with complaints of shortness of breath and a knot in his right calf. See February 2009 W.M.C. history and physical note. A CT scan revealed "fairly impressive" bilateral pulmonary embolism. See February 2009 W.M.C. CT scan note. Imaging studies of the left leg did not reveal evidence of DVT. See February 2009 W.M.C. radiology report; April 2009 W.M.C. radiology report; May 2009 W.M.C. radiology report. He was instructed to stay on life-long anticoagulation therapy. 

The Air Force found that the Veteran incurred DVT and bilateral pulmonary embolism in the line of duty. See February 2009 LOD Determination. Specifically, it noted that the Veteran was on temporary active duty when he was travelling to report for training. The Air Force classified the conditions as injuries.

The Veteran submitted to a VA examination in March 2010. See March 2010 Compensation and Pension Examination Report. The Veteran complained of pain, aching, and swelling of the left lower extremity. Id. In his report, the examiner noted ulcers, stasis dermatitis, varicose veins, and edema in the lower left extremity. A pulmonary function test yielded no evidence of either an obstructive or a restrictive pulmonary defect. In addition, no evidence of abnormal breathing sounds was noted. The examiner determined that the Veteran was not currently symptomatic for pulmonary embolism. Further, the examiner found that the Veteran's bilateral pulmonary embolism and left leg DVT had resolved.

In October 2010, the Veteran was evaluated by an Air Force Physical Evaluation Board (PEB). See October 2010 Findings and Recommended Disposition of USAF PEB. The evaluation board found the Veteran unfit for duty due to a history of DVT, post-phlebitic syndrome, and a history of pulmonary embolism resolved.

An additional VA examination took place in June 2013. See June 2013 Respiratory Conditions Disability Benefits Questionnaire. The examiner determined that the Veteran's claimed left leg DVT with bilateral pulmonary embolism and varicose veins with left foot lesions are clearly and unmistakably not aggravated beyond their natural progression by an in-service injury, event, or illness. The examiner reasoned that the Veteran's symptomatology during his February 2009 admission "promotes that the originating thrombosis was in the right lower extremity and not the left." Id. Further, the examiner stated that there is no medical evidence of a recurrent left lower extremity DVT in February 2009 and that a CT exam of the chest showed resolution without residuals of pulmonary embolism. The examiner stated that the Veteran has an intermittent history of left lower extremity eczematous dermatitis that is at least likely as not a manifestation of stasis dermatitis. However, the examiner found that while the progression of the Veteran's symptoms is typical of those in someone with a history of lower extremity DVT, there is no evidence that the left leg skin condition is aggravated beyond its natural progression by military service.

Most recently, in February 2017, the RO received a private medical opinion in connection with this appeal. See February 2017 letter from Dr. C.A. The physician determined that the Veteran was probably misdiagnosed with left leg DVT in 1984 and more likely than not did not have a pre-existing diagnosis of DVT. The physician reported that the Veteran, as a newly licensed registered nurse, diagnosed himself with DVT and subsequently reported the diagnosis in his March 1985 service examination. According to the Veteran, he had a venogram and a V/Q lung scan, both of which had negative findings. The physician stated that without a differential diagnosis, it is very difficult to make a medical diagnosis of DVT based on a treatment modality. 

Further, the private physician determined that the Veteran's claimed DVT occurred in February 2009 while on military orders for required flight training. In addition, the physician found that the DVT resulted in subsequent multiple pulmonary emboli. She cited to February 2009 lab studies indicating elevated D-dimer of 2.83 mg/1, a spiral CT of the chest that was significant for pulmonary embolism bilaterally, and symptoms of leg pain and extreme difficulty in breathing. She also noted that the Veteran was placed on life-long anticoagulation therapy.

Upon review of the record, the Board finds that a remand is necessary for further development of the evidence. The claimed conditions involve an incident arising from a period of inactive duty training (INACDUTRA). Service connection for disabilities arising from a period of INACDUTRA is limited to disabilities that are, or resulted from, injuries as opposed to diseases. 38 U.S.C. § 101 (22), (23), (24) (2012); 38 C.F.R. § 3.6 (2017). As such, the Board must first determine whether the Veteran's claimed left leg DVT, bilateral pulmonary embolism, and skin condition, to include varicose veins and stasis dermatitis, constitute injuries or diseases for VA disability purposes. 

In its February 2009 LOD Determination, the Air Force found the Veteran's left leg DVT and bilateral pulmonary embolism were injuries rather than diseases. Opinions issued by VA's Office of General Counsel (OGC), however, put that determination into question in the context of VA compensation purposes. According to a 2002 OGC opinion, "injury" for purposes of U.S.C. § 101 (24) refers to the results of external trauma rather than a degenerative process. See VAOPGCPREC 4-2002. In turn, it noted that "trauma" may commonly be considered to encompass injury to living tissue caused by an extrinsic agent. Id. As such, it held that a disabling condition that is the result of an anthrax vaccination constitutes an injury under U.S.C. § 101 (24). A 1990 OGC opinion held that a heart attack during INACDUTRA was the result of a disease process and, therefore, not an injury under U.S.C. § 101 (24). See VAOPGCPREC 86-90. In that case, OGC concluded that the heart attack was the result of coronary artery disease, which existed prior to the Veteran's training period. However, the opinion did not preclude finding a heart attack to be injury if it was caused by a traumatic external event that is independent of a disease process. 

In order to afford the Veteran every possible consideration, the Board remands the appeal in order to obtain a VA medical opinion determining whether the claimed left leg DVT, bilateral pulmonary embolism, and left leg skin condition, to include varicose veins and stasis dermatitis, are injuries or diseases. Further, there is conflicting evidence as to whether the Veteran currently has all of the claimed conditions, or has at any point during the appeal period. Therefore, the AOJ must obtain a new examination evaluating the nature and etiology of the Veteran's claimed left leg DVT; bilateral pulmonary embolism, to include as secondary to left leg DVT; and left leg skin condition, to include varicose veins and stasis dermatitis, including as secondary to left leg DVT. In so doing, the examiner must also opine whether the claimed left leg DVT pre-existed service and, if so, whether it was aggravated beyond the normal progression by his service.

Finally, the Board notes that the precise dates of Reserve service are not clear in the record. Accordingly, the RO must also verify the periods of Reserve service and obtain any outstanding military personnel or service treatment records. 

The Veteran is hereby notified that it is his responsibility to report for a VA examination and to cooperate in the development of this appeal, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655 (2017).

Accordingly, the case is REMANDED for the following action:

1. With any required assistance of the Veteran, obtain any outstanding VA and/or private medical records and associate them with the claims file. In addition, verify the periods of Reserve service, obtain any outstanding military personnel or service treatment records, and associate any such records with the claims file.

2. Following completion of the above, afford the Veteran a VA examination to evaluate the nature and etiology of his claimed left leg DVT, bilateral pulmonary embolism, and left leg skin condition, to include varicose veins and stasis dermatitis. The claims folder must be made available to the examiner for review in connection with the examination, and the examiner must acknowledge such review in the examination report. The examiner must answer the following:

a. Is the claimed left leg DVT an injury or a disease? For VA purposes, an "injury" refers to the results of external trauma, as opposed to a degenerative process. 

i. Only if it is an injury, did the left leg DVT pre-exist service and, if so, is it at least as likely as not (50 percent probability or greater) that the left leg DVT was aggravated beyond the normal progression by his service?

ii. Only if it is an injury and did not pre-exist service, is it at least as likely as not that the left leg DVT was caused by or related to the Veteran's service?

b. Is the claimed bilateral pulmonary embolism an injury and, if so, was it caused by or related to his service, including as secondary to his claimed DVT? For VA purposes, an "injury" refers to the results of external trauma as opposed to a degenerative process.

Specifically, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's claimed bilateral pulmonary embolism was caused by or related to his service. 

The examiner must also opine as to whether the bilateral pulmonary embolism was caused or aggravated by his claimed left leg DVT.

c. Is the claimed left leg skin condition, to include varicose veins and stasis dermatitis, an injury and, if so, was it caused by or related to his service, including as secondary to his claimed left leg DVT? For VA purposes, an "injury" refers to the results of external trauma as opposed to a degenerative process. 

Specifically, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's claimed skin condition, to include varicose veins and stasis dermatitis, was caused by or related to his service.

The examiner must also opine as to whether the claimed skin condition was caused or aggravated by his claimed left leg DVT.

A complete rationale must be given for all opinions and conclusions expressed. In providing the requested opinions, the examiner should be mindful of the fact that the evidentiary presumptions of sound condition at entrance to service and aggravation during service of preexisting diseases or injuries that undergo an increase in severity during service do not extend to those whose service connection claim is based on a period of ACDUTRA or INACDUTRA. Smith v. Shinseki, 24 Vet. App. 40, 44-45 (2010).

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions. If his reports are discounted, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, he or she should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3. Then adjudicate the appeal. If any benefit sought on appeal is not granted in full, furnish the Veteran and his representative a supplemental statement of the case. The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

